UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-2081


FATEMEH NAJAFIAN,

                Debtor - Appellant,

          v.

CHEVY CHASE BANK; CAPITAL ONE N.A.; FANNIE MAE,

                Creditors – Appellees,


KEVIN R MCCARTHY; W. CLARKSON MCDOW, JR., U. S. Trustee,

                Trustees – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cv-00462-GBL-TCB)


Submitted:   December 20, 2012             Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fatemeh Najafian, Appellant Pro Se. Jeffrey Dean McMahan, Jr.,
Tennille Jo Checkovich, MCGUIREWOODS, LLP, Richmond, Virginia;
Lori Michelle Scott, MCGUIREWOODS, LLP, Tysons Corner, Virginia;
Frank J. Bove, Martha Lorene Davis, OFFICE OF THE UNITED STATES
TRUSTEE, Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Fatemeh    Najafian   appeals     the   district     court’s   order

affirming the bankruptcy court’s order dismissing her action for

lack    of   subject    matter    jurisdiction.       We    have   reviewed     the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.               See Najafian v. Chevy

Chase Bank, No. 1:12-cv-00462-GBL-TCB. (E.D. Va. Mar. 21, 2012;

Aug. 21, 2012).         We grant Najafian’s motion for leave to proceed

in forma pauperis and we dispense with oral argument because the

facts   and    legal    contentions      are   adequately    presented     in   the

materials     before     this    court   and   argument    would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                          3